Citation Nr: 0125313	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-02 190	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to rating in excess of 10 percent for bronchial 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



REMAND

It is reported the veteran had active service from September 
1943 to December 1945.  This appeal arises before the Board 
of Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran stated in his January 2000 substantive appeal 
that his condition is more severe than when initially 
evaluated, and that it continues to worsen.  He submitted 
private medical records from his treating physician to 
support his claim.  These records reflect the veteran was 
treated several times for his respiratory disorder in 
December 1999.  Further records were received in May 2000.  
In May 2001, the veteran stated he has been prescribed the 
daily use of inhalants with anti-inflammatory medication and 
bronchodilator therapy.  The most recent VA treatment records 
present in the claims file are dated in June 1999; and the 
most recent private medical treatment records are dated in 
May 2000.  Information concerning the frequency and severity 
of asthmatic attacks and the courses of systemic oral or 
parenteral corticosteroids may be gleaned from treatment 
records.  Hence, records of VA treatment must be obtained, 
and attempts must be made to obtain records of private 
treatment.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1), (2)).

The most recent VA examination report of record is dated in 
October 1999.  As noted above, the veteran has averred that 
his condition has worsened since this examination.  He 
provided medical treatment records documenting treatment for 
his bronchial asthma in December 1999, and he has noted that 
he is prescribed daily inhalants for this condition.  The 
Board finds that further examination is required to determine 
the nature and extent of the veteran's current respiratory 
condition.  See 66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his respiratory 
condition.  The RO should request that 
all identified health care providers 
furnish copies of treatment records for 
the veteran that are not already of 
record.  In particular, the RO should 
obtain records of treatment accorded the 
veteran at VA Medical Center (MC) in San 
Juan, Puerto Rico, including the Mayaguez 
outpatient clinic; and by Dr. Roberto H. 
Hau Rosa in Isabela, Puerto Rico.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and extent of his respiratory 
condition.  The claims file must be made 
available to the examiner.  The examiner 
should identify all pathology affecting 
the veteran's lungs and bronchial 
passages.  All indicated tests and studies 
should be accomplished.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



